BATTERY SEPARATORS, BATTERIES AND RELATED METHODS
DETAILED ACTION

Status of Claims
Claims 1-10, 13-14, 17-21 and 25-27 are pending, wherein claims 1-2 and 14 are amended. Claims 1-10, 13-14, 17-21 and 25-27 are being examined on the merits in this Office action.

Remarks
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-10, 13-14, 17-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US 20120070747 A1, hereafter Whear) in view of Miller et al. (US 20110091761 A, hereafter Miller), Schmidt et al. (US 4440838, hereafter Schmidt) and Palmer et al. (US 3933525, hereafter Palmer).
Regarding claims 1 and 25, Whear teaches a battery comprising a separator (see at least: title, abstract) having a microporous polymer backweb (see at least: [0033], [0037], [0040], [0042], [0043], [0052], [0072]) with a rib profile (at least: Figs. 4-6 and 26) and one or more plates or electrodes at least one of which comprises antimony (Sb) (see at least: [0093]-[0095]). The rib profile can also be designed as a serrated and staggered pattern (See [0017]: “U.S. patent application Ser. No. 12/904371”, corresponding to PgPub US 20110091761 A with inventors Miller, et al., wherein a serrated and staggered profile is disclosed therein, see at least Fig. 10 and [0034], for example). Whear teaches the backweb comprising a polymer (e.g., ultrahigh molecular weight polyethylene, [0042]), one or more fillers (e.g., “about 30% by weight filler”, [0042]), and one or more oils (e.g., “processing oil”, [0042]). 
Whear further teaches “the separator microporous polymer backweb with a serrated rib profile” has an amount of nonionic surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a nonionic surfactant (disclosed as “wetting agent” in Schmidt) having a LHB value of less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), providing a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily from the surface of the microfibers (col. 4, lines 56-68) and thus a maximum energy density is ensured (col. 2, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the teachings of Schmidt into Whear such that nonionic surfactants used in Whear have an LHB value of less than 5, in order to provide a high degree of hydrophilicity and a low solubility and thereby to ensure a maximum energy density (at least: col. 2, lines 19-28; col. 4, lines 56-68). The range of less than 5 is within and thus teaches the range of “lower than about 6” as instantly claimed. 
Whear as modified appears to be silent to an amount of the surfactant, as claimed in claim 1. However, in the same field of endeavor, Palmer discloses that a surfactant having an HLB value of less than 5 provides significant degree of hydrophilic character to the microfiber surface with a low solubility such that the surfactant (col. 5, lines 35-42), with an added amount of 0.5% to 20% by weight of the resin used to make the separator (col. 5, lines 11-47), is not readily washed from the surface of the microfibers (col. 5, lines 35-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the teachings of Palmer to modify the surfactant of Whear in view of Schmidt such that the amount of surfactants added is 0.5% to 20%, in order to prevent the surfactant from being readily washed from the surface of the microfibers (col. 5, lines 43-47, Palmer). Further, based on Schmidt’s separator basis weight of about 15 g/m2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the ranges of “about 4.1-10.0 gsm” and “about 7.4-10.0 grams per square meter” as claimed in claims 1 and 25, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
The claimed property or characteristic that “the battery has an improved water loss over an initial twenty one day period of at least 17% compared to a battery without the surfactant” results from the battery separator as instantly claimed (as indicated on page 13, second paragraph, of the instant specification). Since Whear as modified teaches a battery including a separator that is substantially identical to that as claimed, the claimed property or characteristic that “the battery has an improved water loss over an initial twenty one day period compared to a battery without the surfactant by at least 17%” is reasonably expected. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present and the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Whear as modified teaches the battery according to claim 1, and Whear further teaches that the amount of antimony affects the amount of the stored charge current ([0093], [0094], in particular the end of [0093] and the beginning of [0094]). The amount of antimony is therefore a result-effective variable. One of ordinary skill in the art would readily be able to obtain the claimed amount of said Sb of more than 2.5 wt% through routine optimization, since it involves merely ordinary capabilities of one skilled in the art. The discovery of an optimum value of a known result-effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 (CCPA 1980).
Regarding claim 3, Whear as modified teaches the battery according to claim 1, and further teaches the separator may be used in a flooded lead acid battery ([0041], Whear). One of ordinary skill in the art would readily be able to appreciate the battery as claimed.
Regarding claim 4, Whear as modified teaches the battery according to claim 1, wherein said filler comprises silica ([0042], Whear).
Regarding claims 5-6, Whear as modified teaches the battery according to claim 1, and further teaches said polymer is polyolefin such as polypropylene ([0042], Whear).
Regarding claims 7-8, Whear as modified teaches the battery according to claim 1, and further teaches said separator is combined with a non-woven laminate such as a glass mat ([0106], Whear).
Regarding claim 9, Whear as modified teaches the battery according to claim 1, and further teaches said serrated and staggered rib profile extends from a positive side of the backweb that faces a positive electrode of the battery (“… ribs on the positive side of the backweb”, [0051], Whear).
Regarding claim 10, Whear as modified teaches the battery according to claim 9, and further teaches said separator includes ribs extending from a negative side of the backweb that faces a negative electrode of the battery ([0051]; [0043]-[0046], Figs. 5 and 26, Whear).
Regarding claim 13, Whear as modified teaches the battery according to claim 1, and further teaches the backweb of the separator has a thickness from about 125 to 250 microns (Table 3, Whear), overlapping the instantly claimed “from about 200 microns to about 500 microns”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
Regarding claim 14, Whear as modified teaches the battery according to claim 1, and further teaches a nonionic surfactant cetyl alcohol ([0142], Whear), which is known to be not soluble in water. As addressed in the rejection of claim 1, the HLB value can be less than 5, overlapping the instantly claimed “from about 1 to about 3”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
Regarding claims 17 and 26, Whear teaches a method for decreasing water loss in a battery having one or more plates or electrodes which comprises antimony (see at least: [0093]-[0095]), the method comprising the steps of:
placing or providing a battery separator into a battery (see at least: title, abstract), wherein the battery separator includes a microporous polymer backweb (see at least: [0033], [0037], [0040], [0042], [0043], [0052], [0072]) with a serrated and staggered rib profile (See [0017]: “U.S. patent application Ser. No. 12/904371”, corresponding to PgPub US 20110091761 A with inventors Miller, et al., wherein a serrated and staggered profile is disclosed therein, see at least Fig. 10 and [0034], for example).
Whear further teaches the separator includes an amount of surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a nonionic surfactant (disclosed as “wetting agent” in Schmidt) having a LHB value of less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), providing a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily from the surface of the microfibers (col. 4, lines 56-68) and thus a maximum energy density is ensured (col. 2, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the teachings of Schmidt into Whear such that nonionic surfactants used in Whear have a LHB value of less than 5, in order to provide a high degree of hydrophilicity and a low solubility and thereby to ensure a maximum energy density (at least: col. 2, lines 19-28; col. 4, lines 56-68). The range of less than 5 is within and thus teaches the claimed range of “lower than about 6”.
The recitation “for decreasing water loss in a battery” in the preamble represents only a statement of intended use. The statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See also MPEP 2111.02(II).
Whear as modified appears to be silent to an amount of the surfactant, as instantly claimed. However, in the same field of endeavor, Palmer discloses that a surfactant having an HLB value of less than 5 provides significant degree of hydrophilic character to the microfiber surface with a low solubility such that the surfactant is not readily washed from the surface of the microfibers (col. 5, lines 35-45). Palmer further teaches the surfactants are added in amounts of 0.5% to 20% by weight of the resin (col. 5, lines 43-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the teachings of Palmer to modify the surfactant of Whear in view of Schmidt such that the amount of surfactants added is 0.5% to 20%, since the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143). Further, based on Schmidt’s separator basis weight of about 15 g/m2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the claimed ranges of “4.1-10.0 gsm” and “from about 7.4-10.0 grams per square meter” as claimed in claim 17 and claim 26, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
The claimed property or characteristic that “the battery exhibits a decreasing water loss over an initial twenty one day period by at least 17% when compared to a battery without the surfactant” results from the battery including a separator as instantly claimed (as indicated on page 13, second paragraph, of the instant specification). Since Whear as modified teaches a battery including a separator that is substantially identical to that as claimed, the claimed property that “the battery exhibits a decreasing water loss over an initial twenty one day period by at least 17% when compared to a battery without the surfactant” is reasonably expected. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present and the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 18, Whear as modified teaches the method of claim 17, wherein the battery is a lead acid battery (at least: abstract, Whear).
Regarding claim 19, Whear as modified teaches the method of claim 18, wherein the separator can minimize water loss in a deep discharge of an inverter battery (at least: [0013], [0095], [0110], Whear).
Regarding claims 20 and 27, Whear teaches a method for improving re-chargeability and water loss of a battery having one or more plates or electrodes comprising antimony (see at least: [0093]-[0095]), comprising the steps of:
placing or providing a battery separator into a battery (see at least: title, abstract), wherein the battery separator includes a microporous polymer backweb (see at least: [0033], [0037], [0040], [0042], [0043], [0052], [0072]) with a serrated and staggered rib profile (See [0017]: “U.S. patent application Ser. No. 12/904371”, corresponding to PgPub US 20110091761 A with inventors Miller, et al., wherein a serrated and staggered profile is disclosed therein, see at least Fig. 10 and [0034], for example).
Whear further teaches the separator includes an amount of surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a wetting agent as a surfactant having a LHB value of less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), which provide a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily form the surface of the microfibers (col. 4, lines 56-68) and thus a maximum energy density is ensured (col. 2, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the teachings of Schmidt into Whear such that nonionic surfactants used in Whear have a LHB value of less than 5, in order to provide a high degree of hydrophilicity and a low solubility and thereby to ensure a maximum energy density (at least: col. 2, lines 19-28; col. 4, lines 56-68). The range of less than 5 is within and thus teaches the claimed range of “lower than about 6”.
Whear as modified appears to be silent to an amount of the surfactant, as instantly claimed. However, in the same field of endeavor, Palmer discloses that a surfactant having an HLB value of less than 5 provides significant degree of hydrophilic character to the microfiber surface with a low solubility such that the surfactant, with an added amount of 0.5% to 20% by weight of the resin used to make the separator (col. 5, lines 43-47), is not readily washed from the surface of the microfibers (col. 5, lines 35-45). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the instant invention to have employed the teachings of Palmer to modify the surfactant of Whear in view of Schmidt such that the amount of surfactants added is 0.5% to 20%, in order to prevent the surfactant from being readily washed from the surface of the microfibers (col. 5, lines 43-47, Palmer). Further, based on Schmidt’s separator basis weight of about 15 g/m2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the ranges of “4.1-10.0 gsm” and “from about 7.4-10.0 grams per square meter” as claimed in claims 20 and 27, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
The recitation “for improving re-chargeability and water loss of a battery” in the preamble represents only a statement of intended use. The statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See also MPEP 2111.02(II). In the alternative, however, the claimed “[improving] (improved) re-chargeability and water loss of a battery” is due to the battery separator as instantly claimed (as indicated on page 13, second paragraph, of the instant specification). Since Whear as modified teaches a separator that is substantially identical to that as claimed, the claimed “[improving] (improved) re-chargeability and water loss of a battery” is reasonably expected. This is because where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
The claimed property or characteristic that “thereby decreasing water loss over an initial twenty one day period, in the battery by at least 17% when compared to a battery without the surfactant on the separator” results from the battery including a separator as instantly claimed (as indicated on page 13, second paragraph, of the instant specification). Since Whear as modified teaches a battery including a separator that is substantially identical to that as claimed, the claimed property that “the decreased water loss is on average 17%” is reasonably expected. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present and the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 21, Whear as modified teaches the method of claim 20, wherein the battery is a lead acid battery (at least: abstract, Whear), reading on the instantly claimed “selected from the group consisting of a lead acid battery, an industrial battery, an inverter battery, and a tubular inverter battery”.

Response to Arguments
Applicant's arguments filed on June 30, 2022 have been fully considered but they are not persuasive.
1) With respect to the argument that “… the Palmer reference, which the Examiner cites to, refers to its surfactants as being soluble in certain media”, it is respectfully noted that Palmer explicitly discloses the surfactants are water insoluble (col. 5, lines 30-31).
2) With respect to the argument about the content of antimony being more than 2.5 wt%, it is respectfully noted that even though Whear does not explicitly disclose this amount, the amount can be obtained by routine optimization as Whear discloses that the amount is a result-effective variable.
3) In response to the argument regarding “… But again, the separators in Whear and Miller do not need a wetting agent. Due to the presence of silica, they are already hydrophilic/wettable with electrolyte … such a modification would be unnecessary and non-obvious and based on improper hindsight”, it is respectfully noted that although silica is generally hydrophilic, this does not necessarily mean the separator is hydrophilic. The separator includes also, other than silica, components such as polymer(s), surfactant(s), wetting agent(s), etc. (e.g., [0042]). The hydrophlicity of silica does not necessarily mean the separator is hydrophilic. To include wetting agents in the separator ([0042]) does implicitly indicate the separator may not be hydrophilic even though silica is present.
As such, further modification by Shmidt to the separator of Whear so as to achieve a significantly high degree of hydrophilicity is reasonable.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, all the combination of prior arts is based on prior arts’ teachings with reasonable motivations rather than applicant’s disclosure, and therefore is proper.
4) In response to the argument that “With regard to the expert declaration, the Examiner just states that it is not persuasive, but does not explain why. This is improper ...”, it is respectfully noted that the response to the declaration had been provided:
“4) The Declaration filed by Applicant is not sufficient to overcome the 103 obviousness, because the arguments in the Declaration are the same as addressed in item 2) above and are not persuasive” (page 16, OA mailed April 4, 2022).
5) In response to the arguments regarding the claimed shape, i.e., “the claimed serrated and staggered rib profile”, it is iterated again that changes in shape do not patently distinguish the invention in the absence of persuasive evidence. MPEP § 2144.04(IV)(A-B). Also, it is well established that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” De Blauwe, 736 F.2d at 705, 222 USPQ at 196. Here, the conclusory statement in the specification does not suffice. There is no any evidence on the record for demonstrating unexpected results of the claimed shape compared with prior arts’ configuration of the separator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727